Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 3/13/2019 and IDS filed on 3/13/2019. 
Claims 1-12 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 6, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (U.S. Pub. No. 2018/0172772 A1) in view of Sato et al. (U.S. Pub. No. 2019/0252720 A1).

As per claim 1, Yuan discloses:
A secondary battery system, wherein the system comprises: 
a plurality of unit cells connected in series (See Para [0048], i.e. M cells are set in series), and 
a recovery charging controller that performs recovery charging of charging the plurality of unit cells (See Para [0056]-[0067], i.e. cell with voltage less than second threshold…process of charging), while generating a micro short-circuit in at least one of the plurality of unit cells by charging the plurality of unit cells (See Para [0062]-[0072], i.e. detecting cell with voltage less than third threshold…both marked as lowest cell voltage…as an internal short-circuit cell –[prior art detected short-circuit cell while performing the charging is considered as the generating as cited above]), at a predetermined recovery charging current value which is higher than a upper limit current value during normal charging (See Para [0065], i.e. charging current is larger than preset value of charging current…5C) , and wherein the unit cells are lithium secondary battery unit cells (See Para [0003], i.e. lithium dendrites).
Yuan does not specifically disclose wherein the unit cells are all-solid-state lithium secondary battery unit cells.
	However, Sato discloses: wherein the unit cells are all-solid-state lithium secondary battery unit cells (See Figure 1 & Para [0004], i.e. all solid-state lithium, See [0028]-[0082], i.e. all solid-state lithium)
Therefore, it would have been obvious to a person of ordinary skill in the 

art at effective filing date of the invention to incorporate the teaching of Sato into Yuan 

because battery size can be reduced and have more freedom in designing of battery 

shape (See Para [0004]). 


As per claim 6, Yuan and Sato discloses all of the features of claim 1 as discloses above wherein Sato also discloses wherein the plurality of unit cells connected in series form a bipolar-type laminated battery (See Figure 1 & Para [0004], i.e. all solid-state lithium, See [0028]-[0082], i.e. all solid-state lithium).

As per claim 7, Yuan discloses:
A secondary battery control method, wherein the method comprises: 
performing recovery charging of charging (See Para [0056]-[0067], i.e. cell with voltage less than second threshold…process of charging) the plurality of unit cells connected in series (See Para [0048], i.e. M cells are set in series), while generating a micro short-circuit in at least one of the plurality of unit cells by charging the plurality of unit cells (See Para [0062]-[0072], i.e. detecting cell with voltage less than third threshold…both marked as lowest cell voltage…as an internal short-circuit cell –[prior art detected short-circuit cell while performing the charging is considered as the generating as cited above]), at a predetermined recovery charging current value which is higher than a upper limit current value during normal charging (See Para [0065], i.e. charging current is larger than preset value of charging current…5C), and 
wherein the unit cells are secondary battery unit cells (See Para [0003], i.e. lithium dendrites).
Yuan does not specifically disclose wherein the unit cells are all-solid-state lithium secondary battery unit cells.
	However, Sato discloses: wherein the unit cells are all-solid-state lithium secondary battery unit cells (See Figure 1 & Para [0004], i.e. all solid-state lithium, See [0028]-[0082], i.e. all solid-state lithium)
Therefore, it would have been obvious to a person of ordinary skill in the 

art at effective filing date of the invention to incorporate the teaching of Sato into Yuan 

because battery size can be reduced and have more freedom in designing of battery 

shape (See Para [0004]). 


As per claim 12, Yuan and Sato discloses all of the features of claim 7 as 

discloses above wherein Sato also discloses wherein the plurality of unit cells 

connected in series form a bipolar-type laminated battery. (See Figure 1 & Para [0004], 

i.e. all solid-state lithium, See [0028]-[0082], i.e. all solid-state lithium).

Allowable Subject Matter
5.	Claims 2-5 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 2-5 and 8-11, the prior art does not teach the limitations of claims 2, 4, 8, and 10 – wherein claim 3 depend on 2, wherein claim 5 depend on 4, wherein claim 9 depend on 8, wherein claim 11 depend on 10.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851